MEMORANDUM**
Alexey and Victoria Leonichev appeal pro se the district court’s order dismissing their action against Mrs. Leonichev’s former employer, Valley Presbyterian Hospital. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of *596discretion a dismissal for failure to follow a court order, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
The district court did not abuse its discretion in dismissing Appellants’ action for failure to file a timely amended complaint. See id. at 1260-62. The record demonstrates that the district court described in detail the complaint’s inadequacies and warned Appellants that failure to file an amended complaint would result in dismissal. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir.2004) (“The failure of the plaintiff eventually to respond to the court’s ultimatum — either by amending the complaint or by indicating to the court that it will not do so — is properly met with the sanction of a Rule 41(b) dismissal.”).
Appellants’ remaining contentions lack merit.
We grant Appellee’s request for judicial notice.
We deny all pending requests for costs and attorney’s fees, without prejudice to the filing of such motions in accordance with Fed. R.App. P. 38 and Ninth Circuit Rule 39-1.
All other pending motions are denied.
The docket shall reflect Appellants’ new names.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.